Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered February 1, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of accessorial liability, including defendant’s own acknowledgment, during the drug transaction, that he was working with the codefendant.
*378By failing to object, or by making generalized objections, and by failing to request further relief following sustained objections, defendant has failed to preserve his present challenges to the People’s summation, and we decline to review them in the interest of justice. Were we to review them, we would find that the People’s summation did not deprive defendant of a fair trial. Concur—Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.